Citation Nr: 0829593	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-20 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1946 to January 1948 and from October 1951 to 
January 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

Procedural history

In the January 2005 rating decision, service connection was 
denied for a left foot disability.  The veteran perfected an 
appeal as to that denial by filing a timely substantive 
appeal (VA Form 9) in June 2006.

In October 2005, the veteran testified at a RO hearing before 
a Decision Review Officer (DRO).  In September 2006, the 
veteran presented oral testimony at a Board hearing before 
the undersigned Veterans Law Judge at the RO.  Transcripts of 
both hearings have been associated with the veteran's claims 
file.

In an October 2007 Board decision, the claim was remanded for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denial in a February 2008 
supplemental statement of the case (SSOC).  The veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.

Issue not on appeal

In the January 2005 rating decision, service connection was 
denied for bilateral tinnitus and bilateral hearing loss.  
The veteran filed a timely Notice of Disagreement (NOD) as to 
those denials.



At the October 2005 DRO hearing, the veteran withdrew the 
issue of service connection for bilateral hearing loss.  See 
38 C.F.R. § 20.204 (2007).
In an October 2005 DRO decision, service connection was 
granted for tinnitus and a 10 percent disability rating was 
assigned.  To the Board's knowledge, the veteran has not 
disagreed with that decision.  This matter has accordingly 
been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second NOD must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's left foot disability is causally related to his 
military service.


CONCLUSION OF LAW

The veteran's left foot disability was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for residuals of a 
left foot injury.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



Stegall concerns

In October 2007, the Board remanded the case in order for VBA 
to obtain a medical opinion as to whether it is at least as 
likely as not that the veteran's left foot disability is 
related to the use of poorly-fitting footwear during basic 
training.  The veteran's claim was then to be readjudicated 
by the agency of original jurisdiction.  

A medical opinion dated January 2008 was obtained and 
associated with the veteran's claims file.  The issue was 
readjudicated via the February 2008 SSOC.  

The Board's remand instructions have been complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  
The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in letters 
dated July 2004, September 2004, and March 2006.  These 
letters indicated that in order for service connection to be 
granted there must be evidence of an injury in military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service that 
caused an injury or disease; a current physical or mental 
disability shown by medical evidence; and a relationship 
between the disability and an injury, disease, or event in 
military service.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letters.  Specifically, the July 2004, September 2004, 
and March 2006 letters informed the veteran that VA would 
obtain records such as those held by Federal agencies, 
including service records and VA medical records, and that VA 
would provide a medical examination if it was deemed 
necessary to substantiate his claim.  [A VA examination was 
performed in January 2008].  The veteran was further informed 
that VA would, on the veteran's behalf, attempt to obtain 
relevant records not held by a Federal agency, to include 
employment records and private medical records, so long as he 
provided sufficient information to allow VA to obtain them.

The September 2004 and March 2006 VCAA letters emphasized:  
"If the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency."  [Emphasis as in 
originals].  The July 2004 letter contained similar language.

All three VCAA letters specifically requested: "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  The notice provided in these letters complies with 
the "give us everything you've got" requirement of 38 
C.F.R. § 3.159(b) in that the veteran was informed that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific Dingess notice in a letter 
dated March 2006.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the letter instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other application standards."  The veteran was 
also advised as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records that the veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Additionally, there is no timing 
problem as to Dingess notice since, as indicated above, the 
veteran's claims were re-adjudicated in a July 2006 SSOC, 
following the issuance of the Dingess letter.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The veteran has not alleged that he received inadequate VCAA 
notice.  See Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 
19, 2008), [holding as to the notice requirements for 
downstream earlier effective date claims following the grant 
of service connection: "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].  
Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The evidence of record includes service 
treatment records, service personnel records, statements of 
the veteran, and VA and private treatment records.  As 
indicated above, the veteran was afforded a VA examination in 
January 2008.

The Board notes that in March 2006, the RO attempted to 
obtain additional service treatment records from the National 
Personnel Records Center (NPRC).  However, the RO was 
notified that some of the service treatment records, 
associated with his second period of service, were destroyed 
in a fire at that facility.  The veteran was notified of this 
issue in the May 2006 SOC.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim being decided herein, including 
efforts to obtain service treatment records that were 
apparently destroyed in the NPRC fire.  The Board is 
cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
wherein the United States Court of Appeals for the Federal 
Circuit elaborated on VA's responsibility to obtain a 
veteran's service medical records.  The Board finds, however, 
that in light of evidence that the records were destroyed in 
a fire there is no reasonable possibility that the missing 
records may be located or recovered, and thus no useful 
purpose would be served in remanding this matter for more 
development.  Additionally, a substantial number of the 
veteran's service treatment records are already associated 
with his claims file, including the entrance and separation 
examinations from his first period of service.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with said provisions.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of a 
representative, and he testified at a personal hearing before 
the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2007); Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997).

Analysis

Initial matter - the missing service records

As has been explained above, some of the veteran's service 
treatment records were lost in a fire at the NPRC.  The Court 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of- the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the veteran's claim has been undertaken with this 
heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

In any event, the loss of some of the veteran's service 
records, although regrettable, is not crucial to the outcome 
of this case.  The veteran has indicated that the injury to 
his left foot was incurred during his first period of 
service.  The claims folder contains numerous service 
treatment records, including the entrance and separation 
examinations from his first period of service.  

Discussion

The veteran is claiming entitlement to service connection for 
residuals of a left foot injury, which he claims to have 
suffered as a result of his first period of service.  See the 
veteran's June 2004 statement.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence or aggravation of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to Hickson element (1), current disability, the 
January 2008 VA examiner diagnosed the veteran's left foot 
condition as posterior tibial tendon dysfunction.  He 
additionally noted that the x-ray demonstrated "mild 
degenerative arthritic changes of the tarsal first metatarsal 
joint."  Consistently, a VA treatment record dated November 
2001 indicated a diagnosis of posterior tibial tendon 
dysfunction as well as intractable plantar keratosis.  The 
January 2008 VA examiner reviewed the veteran's x-rays and 
observed that "[t]here are mild degenerative arthritic 
changes of the tarsal first metatarsal joint...Severe talar 
head uncovering medially."  Accordingly, the existence of a 
current left foot disability is demonstrated by the competent 
medical evidence, and Hickson element (1) is satisfied.

Concerning Hickson element (2), in-service disease or injury, 
the Board will separately address disease and injury.

With respect to in-service disease, a review of the veteran's 
service treatment records reveals no evidence of a foot 
disability in service, and there is no evidence of 
degenerative joint disease within the one-year presumptive 
period following service contemplated by 38 C.F.R. §§ 3.307, 
3.309(a) (2007).  Accordingly, Hickson (2) is not met with 
respect to disease.

With respect to in-service injury, the veteran's service 
treatment records documented February 1953 treatment for a 
partially ripped off left toenail.  However, as the veteran 
has stated multiple times, he is not claiming service 
connection for that injury.  See the veteran's letter dated 
February 2005; see also  the October 2005 RO hearing 
transcript, pg. 12.  Aside from this notation, the service 
treatment records reveal no evidence of an injury to the 
veteran's left foot.  

Nevertheless, the Board finds that the veteran's hearing 
testimony and multiple statements indicate that he in fact 
suffered an in-service injury to the left foot.  

The veteran stated that his foot injury was incurred as a 
result of a long hike made in 1946 as part of basic training.  
See  the veteran's letter dated July 2004.  The veteran 
reported that he was wearing ill-fitting combat boots.  The 
veteran testified that he "just dealt with" the left foot 
problem on his own; moreover during his second period of 
active duty starting in 1951, he worked at a "desk job", 
and the left foot injury did not become an issue during his 
second period of service.  See the veteran's letter dated 
February 2005.  Consistently, service records indicated that 
the veteran's military occupational specialty during his 
second period of service [October 1951 to January 1954] was 
personnel administrative technician at battalion personnel 
headquarters.

The veteran also stated that he received medical treatment 
for his left foot disability in the 1960's and 1970's.  The 
veteran indicated that one of his treating physicians from 
that time period, Dr. E.C., retired and his records are 
unavailable.  However, the veteran was able to contact 
another physician who treated him for the left foot 
condition.  In a November 2005 letter, that physician, Dr. 
V.P., confirmed that while in private practice in 1978 he 
treated the veteran "for a foot lesion on several 
occasions...."  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore, the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that the Board had inherent 
fact-finding ability.

In this case, the Board has no reason to disbelieve the 
veteran's sworn testimony, given at the October 2005 RO 
hearing and the September 2006 Board hearing, concerning in-
service foot problems.  In addition, the statement from Dr. 
V.P. is relatively consistent with the veteran's testimony.  
Although there is no official documentation of a left foot 
injury, none is necessarily required.  Accordingly, the Board 
accepts the veteran's testimony as credible and probative.

In-service incurrence of injury has therefore been shown, and 
Hickson element (2) is accordingly satisfied.

Turning to crucial Hickson element (3), the question 
presented in this case is whether there is medical evidence 
of a nexus between the veteran's military service and the 
current foot disability.  In analyzing the evidence, the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Of record is the opinion of the January 2008 VA examiner, who 
reported that "[t]he [veteran's] posterior tibial tendon 
dysfunction is at least as likely as not 
(50/50 probability) caused by or a result of an 18 mile hike 
that caused an injury of his left foot for which he 
compensated and caused another more serious deformity."  The 
examiner opined, "[i]t is my opinion that use of poorly 
fitting footwear during basic training did not cause his 
injury.  He has moderate posterior tibial tendon dysfunction 
with adult acquired flatfoot.  This could have been caused by 
years of compensation for his left foot injury."  

The January 2008 VA examination report appears consistent 
with other competent medical evidence of record.  As 
indicated above, in a letter dated November 2005, Dr. V.P. 
reported treating the veteran for his left foot disability in 
1978 and continuing such treatment more recently by fitting 
the veteran for foot orthoses to further relieve pressure on 
the ongoing foot lesion.  Treatment records dated 2001 to 
2006 document the veteran's complaints of years of foot and 
ankle pain.  Numerous x-rays have demonstrated mild 
degenerative joint disease.  See, e.g., Kaiser Permanente 
treatment records dated June 2001, October 2001, September 
2003; see also VA treatment record dated August 2006.  

Moreover, in a June 2004 letter, Dr. D.W. provided 
information regarding the veteran's current treatment and 
further stated that the veteran "developed tibialis 
posterior insufficiency due to injury sustained from a faulty 
shoe worn during military service."  The Board does note 
that Dr. D.W. did not state the basis for this nexus opinion.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].  
However, his opinion is generally congruent with the more 
precise opinion of the January 20008 VS examiner.

Crucially, there is no competent medical evidence which 
indicates that the veteran's in-service injury is unrelated 
to his current disability.  Also of significance is the fact 
that the substantial treatment records associated with the 
veteran's claims file contain nothing to otherwise explain 
the veteran's persistent left foot disability.  

In its denial of the veteran's claim, the RO citied a 
September 2001 treatment record which stated that "six weeks 
ago, [the veteran] hit [the] medial side of left foot against 
golf cart...has been painful ever since."  However, the Board 
does not find this information to be indicative of an 
alternate cause of the veteran's left foot disability, as the 
foot disability clearly preceded this incident.  Further, 
there is no medical evidence to indicate that the veteran's 
physicians identified this September 2001 injury as the cause 
of the veteran's currently diagnosed tibial tendon 
dysfunction or intractable plantar keratosis.  

In short, based on the total record, the Board finds that 
there is sufficient competent medical evidence to indicate a 
positive medical nexus between the veteran's current 
disability and his in-service injury.  Hickson element (3), 
and therefore all elements, is satisfied.  

In summary, the veteran has met all requirements needed to 
establish service connection for residuals of left foot 
injury.  The benefit sought on appeal is therefore granted.


ORDER

Entitlement to service connection for a left foot disability 
is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


